DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/29/2020 has been entered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the pixel driving circuits" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the pixel driving circuits” in line 8-9. There is insufficient basis for this limitation in the claim.
Claims 18 and 19 are rejected because they depend upon rejected claim 17.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Pub. No. 2018/0059497).
As to claim 17, Lee teaches a display device (Fig. 3), comprising a display panel (400), wherein the display panel comprises: a plurality of gate lines (G1, G2, G3, and etc.); 
a shift register group (210 and 220) comprising a plurality of cascaded shift registers (Fig. 4, the shift registers are connected to one another in a cascade form), wherein the plurality of shift registers are electrically connected with their corresponding gate lines (Fig. 3, shift register SR1-1 is connected to gate lines G1 and G2, shift register SR1-2 is connected to gate lines G3, and G4, and etc.), and the shift register group is configured to output scan signals for forward or backward scanning (as can be seen in Fig. 2 and signals shown in fig. 7, when control signal CS1 are high the gate signal is applied in a direction from shift register SG1 to gate line Gi and when control signal CS2 is high the gate signal is applied in a direction from shift register SG2 to gate line Gi, therefore the signal is applied bi-directional); and 


As to claim 18, Lee teaches the switch circuit comprises a plurality of first switch elements (SW1), and a plurality of second switch elements (SW2), and the first switch elements and the second switch elements are respectively arranged with the gate lines in one-to-one manner, and are electrically connected with the gate lines (Fig. 2 shows a 
the first switch elements are configured to transmit scan signals for forward scanning output by the plurality of corresponding shift registers to the corresponding gate lines (switch elements SW1 output gate signals outputted via the shift register SG1 to the gate lines, wherein during the first frame switch M1 is ON and transmits scan signal for forward scanning and during the second frame switch M2 is ON and transmits scan signal for forward scanning) so that the corresponding shift register group performs forward scanning on each row of the pixel driving circuits (PX) by the gate lines connected with each row of the pixel driving circuits (forward scanning is performed on gate lines Gi and Gi+1 based on signals CS1 and CS2, which are applied to transistors M1 and M2, therefore as can be seen in Figs. 2 and 3, the pixel driving circuits (PX) having gate lines e.g. Gi and Gi+1 to receive forward scanning); and 
the second switch elements (SW2) are configured to transmit scan signals for backward scanning output by the plurality of corresponding shift registers to the corresponding gate lines (switch elements SW2 output gate signals outputted via the shift register SG2 to the gate lines, wherein during the first frame switch M4 is ON and transmits scan signal for backward scanning and during the second frame switch M3 is 
As to claim 19, Lee teaches the switch circuit is configured to transmit the scan signals for forward or backward scanning output by the corresponding shift register group to the respective gate lines (the shift registers output gate signals to the gate lines via switches during first and second frames, wherein the first switches do a forward scanning from left to right and the second switches do a backward scanning from right to left, Fig. 2 and signals shown in Fig. 7) under a control of the scan signals for forward or backward scanning output by the corresponding shift register group (the forward or backward scanning output of the shift registers is controlled by the gate signals being applied during the first or second frames). 
As to claim 20, Lee teaches a method for driving a display panel (method of display panel 400), wherein the display panel comprises: 
a plurality of gate lines (G1, G2, G3, and …); 
a shift register group (210 and 220) comprising a plurality of cascaded shift registers (Fig. 4, the shift registers are connected to one another in a cascade form), wherein the plurality of shift registers are electrically connected with their corresponding 
a switch circuit (SW1 and SW2), arranged between the shift register group and the respective gate lines (Fig. 4, the switch circuit SW1 is arranged between the shift register e.g. SG1-1 and respective gate lines i.e. G1 and G2), and configured to transmit the scan signals for forward or backward scanning output by the corresponding shift register group to the respective gate lines (Fig. 2 and signals shown in Fig. 7, the switches M1 and M2 in first switch group and the switches M3 and M4 in the second switch group are arranged between the shift register SG1 and gate lines Gi and Gi+1 and between the shift register SG2 and gate lines Gi and Gi+1 respectively, depending on the signals CS1 and CS2 the gate signals are applied either in a forward direction or backward direction), wherein the group of shift registers performs forward or backward scanning on each row of the pixel driving circuits by the gate lines connected with each row of the pixel driving circuits (As can be seen in Figures 2 and 3, the forward and backward scanning is being applied to each row of the pixel driving circuits (PX) by the gate lines G1, G2, G3, and etc., As an example for gate lines G1 and G2, the shift register SG1 applies gate signal Gi in a forward direction when control signal CS1 is 
wherein the method comprising: 
in the condition that forward scanning on each row of the pixel driving circuits (PX) by the gate lines connected with each row of the pixel driving circuits (forward scanning is performed on gate lines Gi and Gi+1 based on signals CS1 and CS2, which are applied to transistors M1 and M2, therefore as can be seen in Figs. 2 and 3, the pixel driving circuits (PX) having gate lines e.g. Gi and Gi+1 to receive forward scanning), transmitting the scan signals for forward scanning output by the corresponding shift register group to the respective gate lines through the switch circuit connected with the shift register group for performing forward scanning on each row of the pixel driving circuits (PX) by the gate lines connected with each row of the pixel driving circuits (forward scanning is performed on gate lines Gi and Gi+1 based on signals CS1 and CS2, which are applied to transistors M1 and M2, therefore as can be seen in Figs. 2 and 3, the pixel driving circuits (PX) having gate lines e.g. Gi and Gi+1 to receive forward scanning); and in the condition that backward scanning on the respective gate lines (when gate lines Gi and Gi+1 receive gate signals from the shift register SG2), transmitting the scan signals for backward scanning output by the corresponding shift register group to the respective gate lines through the switch circuit connected with the shift register group for performing backward scanning on each row of the pixel driving circuits by the gate lines connected with each row of the pixel driving circuit (backward scanning is performed on gate lines Gi and Gi1 based on signals CS1 . 
Response to Arguments
Applicant's arguments regarding claims 17-20 filed on 12/29/2020 have been fully considered but they are not persuasive. 
Applicant in the remarks does not address claims 17-20, wherein claims 17 and 20 are independent claims. The prior art reference of Lee teaches performing forward or backward scanning on each of the pixel driving circuits PX by the gate lines such as Gi and Gi+1 that are connected to the respective row pixels. The forward and backward scanning is based on the signals CS1 and CS2 being applied to switches M1 to M4.

Allowable Subject Matter
Claims 1-16 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (U.S. Pub. No. 2019/0088181) teaches a GOA drive unit having a backward scanning.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691